                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

Tomeka & Marcus Anderson                 )        19 B 19549
                                         )
                                         )
               Debtor(s)                 )         Judge Hunt

                            NOTICE OF OBJECTION


Please take notice that the Glenn Stearns, Chapter 13 Trustee objects to the
Debtor’s motion to incur debt:

   1) No amended schedule J has been filed to support the proposed vehicle
      payment as it is greater than the prior vehicle payment.


                                                   Glenn Stearns, Trustee;

                                                             /s/
                                                    By: Gerald Mylander




Glenn Stearns, Chapter 13 Trustee
801 Warrenville Rd., Suite 650
Lisle, IL 60532
